Notice of AIA  Status
The present application is being examined under the AIA  first to invent provisions. 

DETAILED ACTION
Status of Claims
This action is in reply to the amendment filed on 10 February 2022.
Claims 1-20 are pending and be allowable.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closes art found was Biswas (US PG PUB 20150373231) and George (US PG PUB 20140129322), Ionescu (US PG PUB 20150128162), Muchnick (US PG PUB 20130218686.  
What is persuasive is Applicant’s 
claim 1 amendment and applicant argument at p.11 last ¶ and p.12 1st ¶ 
claim 8 argument p.12 bottom ¶, p.13 last ¶ 
claim 14 amendment and argument at p.14 bottom. 
Examiner agrees with Applicant. 
Examiner looked for a substitute for prior art reference George, but did not find one.
Therefore the 103 rejection is withdrawn. 
Double patenting withdrawn in response to Applicant’s terminal disclaimer.
 Claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BREFFNI X BAGGOT whose telephone number is (571)272-7154. The examiner can normally be reached M-F 8a-10a, 12p-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BREFFNI BAGGOT
Primary Examiner
Art Unit 3681



/BREFFNI BAGGOT/Primary Examiner, Art Unit 3681